Citation Nr: 0708504	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-85 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral feet and 
ankle problems.

2.  Entitlement to service connection for bilateral feet and 
ankle problems.

3.  Entitlement to service connection for prostate cancer 
secondary to exposure to herbicide agents.

4.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a bilateral foot disability and denied his 
claims for service connection for prostate cancer and 
diabetes mellitus, both claimed as secondary to exposure to 
herbicide agents.

The issue of entitlement to service connection for bilateral 
feet and ankle problems is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a May 2004 communication, the veteran withdrew his 
appeals concerning entitlement to service connection for 
prostate cancer and diabetes mellitus, both claimed as 
secondary to exposure to herbicide agents.

2.  The claim for service connection for a bilateral foot 
disability was previously denied in a February 2000 rating 
decision; the veteran did not file a timely appeal of the 
decision.

3.  Evidence received since the February 2000 rating decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for prostate 
cancer, claimed as secondary to exposure to herbicide agents 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for diabetes 
mellitus, claimed as secondary to exposure to herbicide 
agents have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The February 2000 rating decision that denied service 
connection for a bilateral foot disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

4.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In February 2004, the veteran submitted a VA Form 9 
perfecting his appeal as to the issues of entitlement to 
service connection for prostate cancer and diabetes mellitus, 
both claimed as secondary to exposure to herbicide agents, as 
identified in the December 2003 statement of the case.  

In a May 2004 written communication, the veteran stated, "I 
am withdrawing my claim[s] on prostate cancer and diabetes."  
The veteran's written statement indicating his intention to 
withdraw the appeals as to those issues satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for prostate cancer and 
diabetes mellitus, both claimed as secondary to exposure to 
herbicide agents, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.

Accordingly, the issues of entitlement to service connection 
for prostate cancer and diabetes mellitus, both claimed as 
secondary to exposure to herbicide agents, are dismissed.

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim for service connection for a 
bilateral foot disability had not been submitted, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a decision dated in February 2000, the RO denied the 
veteran's claim for service connection for a bilateral foot 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  The decision 
became final because the veteran did not file a timely appeal 
of the decision.

The claim for entitlement to service connection for a 
bilateral foot disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in April 2003.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence showed that the veteran had been 
diagnosed with and treated for Achilles tendonitis and heel 
spurs, bilaterally, and arthritis in the left foot and right 
ankle.  There was no evidence, however, that related his foot 
problems to his period of active service, and the claim was 
denied. 

The veteran applied to reopen his claim for service 
connection in April 2003.  The Board finds that the evidence 
received since the last final decision in February 2000 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a June 2004 letter from the 
veteran's private physician, in which the physician relates 
the veteran's current feet and ankle problems (acute Achilles 
tendonitis with large calcaneal spurs, bilaterally) to his 
in-service duties on the flight deck, which required frequent 
jumping of approximately 5 to 7 feet from the walkway around 
the ship.  The Board finds this opinion relating the 
veteran's current disabilities to his period of active 
service to be evidence that is both new and material, as it 
demonstrates a nexus to service.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for bilateral foot and ankle disabilities 
is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The appeal concerning the issue of entitlement to service 
connection for prostate cancer, secondary to exposure to 
herbicide agents is dismissed.

The appeal concerning the issue of entitlement to service 
connection for diabetes mellitus, to include as secondary to 
exposure to herbicide agents, is dismissed.

The claim for service connection for a bilateral foot and 
ankle disability is reopened.  To that extent only, the 
appeal is allowed.




REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for bilateral feet and 
ankle problems.

As the Board has determined that the previously denied claim 
for service connection for bilateral feet and ankle problems 
may be reopened, the second step for the Board in this case 
is to assess the new and material evidence in the context of 
the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The record 
reflects that since his separation from service, the veteran 
has received treatment for arthritis in the left foot and 
right ankle, and for Achilles tendonitis and heel spurs, 
bilaterally.  His service medical records reflect that he was 
treated for a right ankle sprain in April 1963 and for 
osteochondroma of the right tibia in August 1963.  A June 
2004 letter from the veteran's private physician relates the 
veteran's current feet and ankle problems (acute Achilles 
tendonitis with large calcaneal spurs, bilaterally) to his 
in-service duties on the flight deck, which required frequent 
jumping of approximately 5 to 7 feet from the walkway around 
the ship.  The veteran's military occupational specialty is 
unclear from a review of his service records.  However, his 
service records do reflect that he had duties on the flight 
deck.  

The veteran has not yet been afforded a VA examination.  
Because a VA examiner has not yet opined as to whether the 
veteran's feet and ankle problems are related to his period 
of active service, and the relationship between his feet and 
ankle problems and his period of active service is unclear to 
the Board, the Board finds that a remand for an examination 
and etiological opinion is in order.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
feet and ankle disabilities.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's feet and ankle problems are 
causally or etiologically related to his 
period of active service, including his 
duties on the flight deck, or to his 
treatment in service for a right ankle 
sprain in April 1963 and for 
osteochondroma of the right tibia in 
August 1963.  The examiner should provide 
the rationale for the opinion provided, 
and, if necessary, reconcile the opinion 
with the June 2004 opinion finding that 
his feet and ankle problems are related 
to his period of service.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.  Then, readjudicate the claim for 
service connection for bilateral feet 
and ankle problems.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


